Exhibit 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-2642 Contact: Andrew D. Demott, Jr. COO, CFO & Treasurer (727) 803-7135 OR Hala Elsherbini, Halliburton Investor Relations (972) 458-8000 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS SECOND QUARTER OPERATING RESULTS ● Net Income up 31.2% on 1.5% Increase in Net Sales ● 19 th C onsecutive Quarter with Sales Increase SEMINOLE, Florida – July 27, 2017 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the second quarter ended June 30, 2017, net sales increased 1.5 percent to $65.6 million compared with 2016 second quarter net sales of $64.7 million. Net income for the 2017 second quarter was $4.3 million, or $0.29 per diluted share, compared with $3.3 million, or $0.22 per diluted share, reported for the quarter ended June 30, 2016. Michael Benstock, Chief Executive Officer, commented, “We are very pleased to report a 31.2 percent increase in net income despite net sales only increasing 1.5 percent. Net sales in our Uniforms and Related Products segment increased 1.7 percent in the second quarter as customer purchases continue to be somewhat stalled, awaiting more clarity in the political arena. We are seeing increases in our sales activity with larger volumes of opportunities although they are moving through the pipeline at a slower pace. The Office Gurus, our Remote Staffing Solutions segment, delivered an excellent second quarter reporting a 28.8 percent increase in net sales. We are seeing a significant increase in activity in this segment as we continue to broaden our footprint in this underserved market niche. BAMKO, our Promotional Products segment, reported a decrease in net sales of 10.0 percent. As we have stated in the past, BAMKO’s sales will fluctuate more widely on a quarter to quarter basis, given the nature of their sales cycle, in contrast with our other segments. We are very confident in the BAMKO team, and we expect sales performance to return to strong double-digit growth in the third quarter. We are actively pursuing acquisition opportunities in promotional products and are working through a solid pipeline of candidates.” -more- CONFERENCE CALL Superior Uniform Group will hold a conference call on Thursday, July 27, 2017 at 2:00 p.m. Eastern Time to discuss the Company’s results. Interested individuals may join the teleconference by dialing (844) 861-5505 for U.S. dialers and (412) 317-6586 for International dialers. The Canadian Toll Free number is (866) 605-3852. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay can be accessed in the investor information section of the Company’s website at www.superioruniformgroup.com . A telephone replay of the teleconference will be available one hour after the end of the call through 2:00 p.m. Eastern Time on August 3, 2017. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations. Canadian dialers can access the replay at (855) 669-9658. Please reference conference number for all replay access. -more- About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is one of America’s foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands – particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a “Customer 1st , Every Time!” philosophy and culture. Superior Uniform Group sells its wide range of products through its signature brands Superior I.D.™ , Fashion Seal Healthcare® and HPI Direct® . Superior Uniform Group is also the parent company for The Office Gurus® , which provides call center and BPO solutions to a variety of customers, and BAMKO® , its innovative promotional products company that provides custom branding solutions to some of the nation’s strongest brands. For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com . Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. Comparative figures are as follows: -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED JUNE 30, (Unaudited) 2017 2016 Net sales $ 65,604,000 $ 64,660,000 Costs and expenses: Cost of goods sold 42,230,000 42,897,000 Selling and administrative expenses 17,478,000 16,956,000 Interest expense 195,000 192,000 59,903,000 60,045,000 Income before taxes on income 5,701,000 4,615,000 Income tax expense 1,360,000 1,307,000 Net income $ 4,341,000 $ 3,308,000 Weighted average number of shares outstanding during the period (Basic) 14,501,399 14,120,617 (Diluted) 15,040,431 14,957,469 Per Share Data: Basic Net income $ 0.30 $ 0.23 Diluted Net income $ 0.29 $ 0.22 Cash dividends per common share $ 0.0875 $ 0.0825 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME SIX MONTHS ENDED JUNE 30, (Unaudited) 2017 2016 Net sales $ 126,591,000 $ 122,628,000 Costs and expenses: Cost of goods sold 81,003,000 80,844,000 Selling and administrative expenses 35,121,000 33,419,000 Interest expense 379,000 340,000 116,503,000 114,603,000 Gain on sale of property, plant and equipment 1,018,000 - Income before taxes on income 11,106,000 8,025,000 Income tax expense 2,930,000 2,275,000 Net income $ 8,176,000 $ 5,750,000 Weighted average number of shares outstanding during the period (Basic) 14,426,060 14,023,840 (Diluted) 14,985,063 14,813,064 Per Share Data: Basic Net income $ 0.57 $ 0.41 Diluted Net income $ 0.55 $ 0.39 Cash dividends per common share $ 0.175 $ 0.165 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,583,000 $ 3,649,000 Accounts receivable, less allowance for doubtful accounts of $1,755,000 and $1,276,000, respectively 40,620,000 41,823,000 Accounts receivable - other 2,412,000 3,085,000 Inventories* 67,596,000 69,240,000 Prepaid expenses and other current assets 8,567,000 7,214,000 TOTAL CURRENT ASSETS 126,778,000 125,011,000 PROPERTY, PLANT AND EQUIPMENT, NET 26,173,000 27,533,000 OTHER INTANGIBLE ASSETS, NET 22,097,000 23,238,000 GOODWILL 11,265,000 11,269,000 DEFERRED INCOME TAXES 7,090,000 6,800,000 OTHER ASSETS 4,780,000 2,997,000 $ 198,183,000 $ 196,848,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 13,988,000 $ 13,507,000 Other current liabilities 8,247,000 10,716,000 Current portion of long-term debt 6,000,000 5,893,000 Current portion of acquisition-related contigent liabilities 3,135,000 1,788,000 TOTAL CURRENT LIABILITIES 31,370,000 31,904,000 LONG-TERM DEBT 34,454,000 36,227,000 LONG-TERM PENSION LIABILITY 7,780,000 9,467,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITY 4,173,000 7,238,000 OTHER LONG-TERM LIABILITIES 2,292,000 1,462,000 COMMITMENTS AND CONTINGENCIES (NOTE 5) SHAREHOLDERS' EQUITY: Preferred stock, $.001 par value - authorized 300,000 shares (none issued) - - Common stock, $.001 par value - authorized 50,000,000 shares, issued and outstanding - 14,768,272 and 14,513,207, respectively. 15,000 15,000 Additional paid-in capital 44,701,000 42,416,000 Retained earnings 79,239,000 74,283,000 Accumulated other comprehensive income (loss), net of tax: Pensions ) ) Cash flow hedges ) 21,000 Foreign currency translation adjustment 80,000 73,000 TOTAL SHAREHOLDERS' EQUITY 118,114,000 110,550,000 $ 198,183,000 $ 196,848,000 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 8,176,000 $ 5,750,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,715,000 2,333,000 Provision for bad debts - accounts receivable 575,000 180,000 Share-based compensation expense 1,108,000 1,097,000 Deferred income tax benefit ) ) Gain on sale of property, plant and equipment ) - Accretion of acquisition-related contingent liability 81,000 81,000 Changes in assets and liabilities, net of acquisition of business: Accounts receivable - trade 552,000 ) Accounts receivable - other 674,000 1,125,000 Inventories 1,632,000 653,000 Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable 585,000 2,238,000 Other current liabilities ) ) Long-term pension liability ) 259,000 Other long-term liabilities 829,000 40,000 Net cash provided by operating activities 8,561,000 8,041,000 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment 2,810,000 - Purchase of business net of acquired cash - ) Net cash provided by (used in) investing activities 806,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 72,422,000 90,514,000 Repayment of long-term debt ) ) Payment of cash dividends ) ) Payment of contingent liability ) ) Proceeds received on exercise of stock options 798,000 781,000 Tax benefit from vesting of acquisition related restricted stock 70,000 535,000 Tax withholding on exercise of stock rights ) ) Net cash (used in) provided by financing activities ) 16,355,000 Effect of currency exchange rates on cash 76,000 82,000 Net increase in cash and cash equivalents 3,934,000 3,699,000 Cash and cash equivalents balance, beginning of year 3,649,000 1,036,000 Cash and cash equivalents balance, end of period $ 7,583,000 $ 4,735,000
